DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2017/0261692 by Knights.
Regarding claim 1, Knights teaches a method for post-fabrication trimming of a silicon ring resonator (205, Fig. 3), the method comprising: fabricating a heating element (206, by doping an optical slab 301, Fig. 3, wherein the heating element is positioned within 2 microns of the silicon ring resonator (directly in contact, Fig. 3); subjecting the silicon ring resonator to energetic ion implantation, wherein the energetic ion implantation (the heater 206 can be operated with predetermined electrical parameters 225 which will cause the dopant in heater 206 to diffuse relative to optical ring resonator 205, thereby inducing a shift in the resonance of optical ring resonator 205 as a result of changing a concentration of the dopant within optical ring resonator 205, [0069]) shifts a resonance of the silicon ring resonator towards the red side of the electro-magnetic spectrum (doping can induce a red-shift, [0077]); and following the energetic ion implantation, annealing the silicon ring resonator, using the heating element, wherein the annealing shifts the resonance of the silicon ring resonator towards the blue side of the electro-magnetic spectrum (blue-shift as indicated in Fig. 4, [0085]-[0086]).
Regarding claim 2, Knights further teaches the silicon ring resonator is one of a plurality of silicon ring resonators forming an optical circuit (as illustrated in Fig. 2), and wherein the annealing shifts the resonance of the silicon ring resonator without shifting a resonance in other silicon ring resonators in the plurality of silicon ring resonators (“controller 230 configured to: determine a respective initial resonance frequency of each of the one or more optical ring resonators 205-1, 205-2, 205-3, 205-4; determine a respective subset of the predetermined electric parameters 225 at which to operate each of one or more heaters 206-1, 206-2, 206-3, 206-4 based on the respective initial resonance frequency and a respective target resonance frequency; and apply the respective subset of the predetermined electric parameters 225 to each of the one or more heaters 206-1, 206-2, 206-3, 206-4 using the respective electrical connections 207-1, 207-2, 207-3, 207-4 to shift a resonance frequency of the one or more optical ring resonators 205-1, 205-2, 205-3, 205-4 from the respective initial resonance frequency to the respective target resonance frequency”).
Regarding claim 3, Knights further teaches that the heating element substantially overlies the silicon ring resonator (the entire length of the heating element 206 overlies the ring resonator as illustrated in Fig. 2).
Regarding claim 5, Knights further teaches the heating element is controlled by an electrical signal (by a controller 230).
Regarding claim 6, Knights further the energetic ion implantation comprises boron ion implantation (boron doping, [0083]) at energies sufficient to create silicon lattice defects in the silicon ring resonator (see doping profile description of Fig. 3).
Regarding claim 7, Knights further teaches a silicon ring resonator that has been trimmed, post fabrication (Fig. 6).
Regarding claims 8, 9, Knights further teaches the silicon ring resonator is configured to be an optical filter ([0044]).  
Regarding claim 10, Knights further teaches the silicon ring resonator contains electrical doping, and is configured to be used as at least one of an optical modulator and an optical detector (the heater 206 can be operated with predetermined electrical parameters 225 which will cause the dopant in heater 206 to diffuse relative to optical ring resonator 205, thereby inducing a shift in the resonance of optical ring resonator 205 as a result of changing a concentration of the dopant within optical ring resonator 205, [0069]).
Regarding claim 11, Knights teaches a method for post-fabrication trimming of a silicon ring resonator (205, Fig. 3), the silicon ring resonator having a silicon dioxide cladding (a bottom insulator cladding in a silicon-on-silicon oxide structure, [0062]), the method comprising: fabricating a heating element (206, by doping an optical slab 301, Fig. 3), wherein the heating element is positioned within 2 microns of the silicon ring resonator (directly in contact, Fig. 3); and annealing the silicon dioxide cladding of the silicon ring resonator, using the heating element, wherein the annealing shifts the resonance of the silicon ring resonator towards the blue side of the electro-magnetic spectrum (blue-shift as indicated in Fig. 4, [0085]-[0086]).
Regarding claim 12, Knights further teaches the silicon ring resonator is one of a plurality of silicon ring resonators forming an optical circuit (as illustrated in Fig. 2), and wherein the annealing shifts the resonance of the silicon ring resonator without shifting a resonance in other silicon ring resonators in the plurality of silicon ring resonators (“controller 230 configured to: determine a respective initial resonance frequency of each of the one or more optical ring resonators 205-1, 205-2, 205-3, 205-4; determine a respective subset of the predetermined electric parameters 225 at which to operate each of one or more heaters 206-1, 206-2, 206-3, 206-4 based on the respective initial resonance frequency and a respective target resonance frequency; and apply the respective subset of the predetermined electric parameters 225 to each of the one or more heaters 206-1, 206-2, 206-3, 206-4 using the respective electrical connections 207-1, 207-2, 207-3, 207-4 to shift a resonance frequency of the one or more optical ring resonators 205-1, 205-2, 205-3, 205-4 from the respective initial resonance frequency to the respective target resonance frequency”).
Regarding claim 13, Knights further teaches that the heating element substantially overlies the silicon ring resonator (the entire length of the heating element 206 overlies the ring resonator as illustrated in Fig. 2).
Regarding claim 15, Knights further teaches the heating element is controlled by an electrical signal (by a controller 230).
Regarding claim 16, Knights further teaches a silicon ring resonator that has been trimmed, post fabrication (Fig. 6).
Regarding claims 17, 18, Knights further teaches the silicon ring resonator is configured to be an optical filter ([0044]).  
Regarding claim 19, Knights further teaches the silicon ring resonator contains electrical doping, and is configured to be used as at least one of an optical modulator and an optical detector (the heater 206 can be operated with predetermined electrical parameters 225 which will cause the dopant in heater 206 to diffuse relative to optical ring resonator 205, thereby inducing a shift in the resonance of optical ring resonator 205 as a result of changing a concentration of the dopant within optical ring resonator 205, [0069]).
Allowable Subject Matter
Claims 4, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to teach or suggest the heating element comprises a titanium-nitride (TiN) micro-heater.  Since Knights uses a doped silicon under the microring resonator as the heater, which further results in dopant diffusion and resonant wavelength shifting, while a TiN heater would be deposited over the resonator and TiN is known for its diffusion barrier property, it is the examiner’s position such a modification would have been beyond the skills of an ordinary artisan, when considered in view of the rest of the limitations of the base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20160238791 discloses a method of trimming ring resonators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883